Citation Nr: 1224088	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-10 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of both hands, to include as secondary to service-connected disability of human immunodeficiency virus (HIV).

2.  Entitlement to an increased rating for disability of HIV, currently rated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran had active service from June 1985 to September 1988.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama, wherein the RO denied the Veteran's claims for service connection for arthritis of both hands, to include as secondary to service-connected disability of HIV, and for an increased rating for his disability of HIV.  The Veteran subsequently filed a timely appeal with respect to both claims.  

In regard to the claim for service connection for arthritis of both hands, the Veteran contends that he has arthritis in his hands that is either due to his service-connected disability of HIV or, in the alternative, due to an alleged in-service frostbite injury to his hands.  The Board recognizes that in addition to the aforementioned contentions, the Veteran has also maintained that he has neuropathy in his hands that is due to his service-connected disability of HIV.  In this regard, by a September 2008 rating action, the RO denied the Veteran's claim of entitlement to service connection for neuropathy of the hands, to include as secondary to service-connected disability of HIV.  The Veteran was provided notice of the decision and of his appellate rights in a letter from the RO, dated in September 2008.  He did not file a notice of disagreement.  Therefore, the September 2008 rating decision is final and the issue of entitlement to service connection for neuropathy of the hands, to include as secondary to service-connected disability of HIV, is not before the Board for appellate consideration.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).  

It is clear that the RO developed the Veteran's allegations regarding his hands as two separate issues: entitlement to service connection for arthritis of the hands and entitlement to service connection for neuropathy of the hands, both to include as secondary to service-connected disability of HIV.  There is no reason to believe that the Veteran would have been confused by the RO's actions.  The Veteran filed a timely appeal after the February 2007 rating action wherein the RO denied his claim for service connection for arthritis of the hands.  Following the September 2008 rating action wherein the RO denied service connection for neuropathy of the hands, the Veteran had the opportunity to file an appeal; he did not do so.  In a November 2011 supplemental statement of the case (SSOC), the RO only addressed the Veteran's claim for service connection for arthritis of both hands.  The RO did not discuss the Veteran's claim for service connection for neuropathy of the hands, and, as such, there was no reason for the Veteran to believe that his claim for service connection for neuropathy of the hands was on appeal.    

The Board notes that the issues of entitlement to service connection for hypertension and depression, both as secondary to the service-connected disability of HIV, and entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities, were all originally developed for appellate review.  However, in a November 2011 rating action, the RO granted service connection for hypertension and a depressive disorder.  In addition, the RO also granted a TDIU; that is, the RO found that the Veteran was unemployable due to totality of his service-connected disabilities.  Therefore, these issues are no longer before the Board.    

Because the Veteran is currently in receipt of a TDIU rating, he is thus in receipt of a 100 percent disability evaluation.  See 38 C.F.R. §§ 3.340, 3.321, 4.16(a).     


FINDINGS OF FACT

1.  There is no x-ray evidence of record documenting arthritis in either hand.  

2.  The Veteran's trigger fingers of the right 3rd and left 4th fingers, locking of fingers, and/or hyperhidrosis of the hands, were not shown during service or for many years thereafter and are not shown to be related to his service; there is a preponderance of evidence against a finding that the Veteran's service-connected disability of HIV caused or aggravated his trigger fingers of the right 3rd and left 4th fingers, locking of fingers, and/or hyperhidrosis of the hands.  


3.  The Veteran's HIV has been manifested by severe diarrhea and treatment with anti-retroviral therapy; however, no refractory constitutional symptoms have been shown and no progressive weight loss.


CONCLUSIONS OF LAW

1.  Service connection for arthritis of both hands, to include as secondary to service-connected disability of HIV, is not warranted.  38 U.S.C.A. §§ 1110, 1112. 1113. 1131. 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, (2011).      

2.  Entitlement to a rating in excess of 30 percent for disability of HIV is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.88b, Diagnostic Code 6351 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 C.F.R. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.      

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the November 2006 and March 2009 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in November 2006 and March 2009 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the aforementioned letters informed him about how VA determines effective dates and disability ratings, as required by Dingess.       

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in November 2006, prior to the appealed from rating decision, along with the subsequent notice provided in March 2009, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in a November 2011 SSOC and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The Board observes that the Court had previously held that, with respect to claims for an increased rating, a detailed notice, tailored to the specific aspects of each claim, must be provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed that decision, holding that what is required is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009); Dingess, 19 Vet. App. at 473. The Board finds that the November 2006 and March 2009 substantially satisfy the current notification requirements for the claim for an increased rating for disability of HIV.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (regarding the rule of prejudicial error).

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.        





Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In regard to an examination, the Veteran received VA examinations in December 2006 and January 2010, which were thorough in nature and adequate for the purposes of deciding his increased rating claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's disability of HIV.  

In regard to the service connection claim, the RO did not provide the Veteran with an examination regarding his claim.  However, in a January 2010 VA examination that was pertinet to his claim for a TDIU rating, the Veteran's hands were examined and x-rays were taken of his hands which were reported to be negative.  

A governing regulation provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  

In this case, an examination is not warranted under 38 U.S.C.A. § 5103A(d).  In regard to the Veteran's allegation that he has arthritis of the hands, the Board notes that there is no x-ray evidence of record documenting arthritis in either hand.  In addition, while the evidence of record shows that the Veteran has been diagnosed with trigger fingers of the right 3rd and left 4th fingers, locking of fingers, and hyperhidrosis of the hands, the Board notes that the evidence of record is negative for any credible evidence linking any of the aforementioned disorders to the Veteran's period of service or, in the alternative, to his service-connected disability of HIV.  Moreover, to the extent that the Veteran contends that any of the aforementioned disorders are related to his alleged in-service frostbite injury to the hands, as explained further below, the Board does not consider the Veteran's account of an in-service frostbite injury to the hands to be credible.  As such, a VA medical examination is not necessary.  Therefore, no further action is necessary to assist the claimant with the claim.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


II. Service Connection Claim

A.  Pertinent Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2011); see Allen v. Brown, 8 Vet. App. 374 (1995).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009)(noting that a layperson may comment on lay-observable symptoms).      

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).      


B.  Analysis

At the outset, the Board notes that to the extent that the Veteran contends that he has neuropathy of the hands due to his service-connected disability of HIV, as stated in the Introduction of this decision, the issue of service connection for neuropathy of the hands, to include as secondary to service-connected disability of HIV, is not before the Board for appellate consideration.  Thus, the Board will not address the Veteran's neurological complaints or any evidence related to the aforementioned claim.   

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for arthritis of both hands, to include as secondary to service-connected disability of HIV.  

In this case, the Veteran contends that he has arthritis in his hands that is due to his service-connected disability of HIV.  In the alternative, the Veteran maintains that during service, he experienced frostbite in his hands which caused him to later develop arthritis in his hands.      

Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the instant case, there is no competent medical evidence showing a current diagnosis of arthritis of the hands.  The Board recognizes that in a July 2006 private medical statement from P.G., M.D., Dr. G. stated that the Veteran was HIV positive and had osteoarthritis.  Specifically, Dr. G. indicated that the Veteran had arthritis in his hands which was likely due to his job of sorting the mail at the United States Postal Service for the last 16 years.  However, the diagnosis provided by Dr. G. does not suffice to establish that the Veteran currently has arthritis in his hands.  The aforementioned diagnosis has no probative value because there are no x-ray findings supporting such a diagnosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011) (degenerative arthritis must be confirmed by x-ray to qualify as a ratable entity).  In fact, the only pertinent x-ray report of record, taken at the time of the Veteran's January 2010 VA examination, documents no findings of arthritis in the Veteran's hands.  Specifically, no significant degenerative disease was noted and the impression was of no acute abnormality.  Thus, because Dr. G.'s clinical diagnosis of arthritis of the hands is not supported by radiographic studies, the diagnosis has no probative value.

In light of the above, the Board finds that there is no x-ray evidence of record documenting arthritis in either hand.  However, the Board notes that the evidence of record does include diagnoses of disorders of the hands/fingers.  As explained further below, the Veteran has been diagnosed with trigger fingers of the right 3rd and left 4th fingers, locking of fingers, and hyperhidrosis of both hands.  Thus, the Board will consider whether any of the aforementioned disorders are related to the Veteran's period of service, or in the alternative, are related to his service-connected disability of HIV.  

The Veteran's service treatment records are negative for any complaints or findings of trigger fingers of the right 3rd and left 4th fingers, locking of fingers, and/or hyperhidrosis of both hands.  The records show that in February 1987, the Veteran was treated for a right middle finger injury.  However, x-rays of his right hand and middle finger were reported to be within normal limits.  The diagnosis was tendon disruption.

The Board recognizes that the Veteran alleges that he experienced frostbite of his hands during service.  In this regard, the Board notes that the Veteran's service treatment records show that in February 1986, while the Veteran was stationed in Korea, he sustained 1st degree frostbite to both feet while on guard duty.  However, there is no evidence showing that he also sustained frostbite to either hand at that time, or at any point during service.  In addition, immediately after the Veteran's discharge in September 1988, he filed a claim for service connection for frostbite of his feet.  However, at that time, he did not raise any contention that he also had frostbite of his hands during service.  Moreover, in a November 1988 VA examination, the Veteran once again did not allege any in-service frostbite injury of the hands.  In a June 1989 rating action, the RO granted service connection for frostbite of the feet.  

The Board notes that it was not until August 2006, approximately 18 years after his discharge from the military, that the Veteran raised the contention that during service, he sustained a frostbite injury of the hands.  If he had suffered a frostbite injury to his hands during service, it is reasonable to expect that he would have made that allegation much sooner, specifically in September 1988 when he filed his claim for service connection for frostbite of the feet.  In addition, in February 2008, the Veteran provided a detailed history of his in-service frostbite injury to the feet.  The statement is negative as to any allegation that he also suffered frostbite to the hands at the time of the injury.  In fact, throughout the years up until the Veteran's current claim, filed in August 2006, the Veteran had kept in touch with VA for various reasons, none of which involved an alleged in-service frostbite injury to the hands.  Such undermines the veracity of his statements.  Therefore, based on the foregoing, which shows interest and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he had frostbite to his hands during service.

In regard to the Veteran's current disorders, private medical records show that in September 2006, the Veteran was treated for a suspected rotator cuff tear.  The physical examination showed that he had nodules on the flexor tendons to both right 3rd and left 4th digits.  The diagnosis was trigger fingers of the 3rd and 4th fingers.  The Veteran subsequently received injections to release his trigger fingers.   

In January 2010, the Veteran underwent a VA examination.  At that time, he gave a history of an in-service frostbite injury to his hands and feet.  He stated that at present, his hands would lock up.  According to the Veteran, when he would wake up in the morning, his hands would be in a fist and he had to pry his fingers to unlock them.  The Veteran indicated that he had received cortisone shots which had helped.  The physical examination showed that the Veteran was unable to grip due to fingers locking up.  The examiner reported that the Veteran had hyperhidrosis of both feet and hands.  The pertinent diagnosis was cold injury with residual paresthesias to the lower extremities and locking of fingers.  

In light of the above, the Board notes that the first evidence of a diagnosis of trigger fingers of the right 3rd and left 4th fingers is in September 2006, approximately 18 years after the Veteran's separation from the military.  In addition, the first evidence of a diagnosis of hyperhidrosis of the hands is in January 2010, over 21 years after the Veteran's discharge.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints].  

In this case, there is no medical evidence or competent opinion of record which links the Veteran's currently diagnosed trigger fingers of the right 3rd and left 4th fingers to the Veteran's period of active military service or, in the alternative, to his service-connected disability of HIV.  There is also no medical evidence or competent opinion of record which shows that the Veteran's trigger fingers of the right 3rd and left 4th fingers have been made worse by his service-connected disability of HIV.  

In addition, with respect to the January 2010 VA examination report wherein the examiner diagnosed the Veteran with hyperhidrosis and locking of fingers, as residuals of the Veteran's alleged in-service frostbite injury to his hands, the Board notes that a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board is cognizant of Kowalski v. Nicholson, 19 Vet. App. 171 (2005), wherein the Court held that VA cannot reject a medical opinion simply because it is based on a history supplied by the veteran and that the critical question is whether that history was accurate.  See e.g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report not credible only if the Board rejects the statements of the veteran).  Here, the Board finds that the Veteran's reported history was not accurate.  Although the Veteran has maintained that he suffered a frostbite injury to his hands during service, the Veteran's service treatment records are negative for any complaints or findings of such a cold injury to his hands.  Moreover, for the additional reasons explained above, the Board has found his reported history of an in-service frostbite injury to the hands to be not credible.  Therefore, although the examiner from the January 2010 VA examination stated that he had reviewed the Veteran's claims file, he did not acknowledge that the Veteran's service treatment records were negative for any complaints or findings of a cold injury to the hands.  Rather, the examiner referred to the Veteran's alleged in-service frostbite injury to the hands.  Given that such reference was not based on a full factual foundation, the Board finds that any opinion by the January 2010 VA examiner linking the Veteran's hyperhidrosis and locking of fingers to service, to include the alleged in-service frostbite injury to the hands, lacks credibility, and is therefore without probative value.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based n an inaccurate factual premise has no probative value).          

In light of the above, the Board finds that there is no credible evidence of record which links the Veteran's hyperhidrosis and locking of fingers to the Veteran's period of active military service or, in the alternative, to his service-connected disability of HIV.  There is also no credible evidence of record which shows that the Veteran's hyperhidrosis and locking of fingers have been made worse by his service-connected disability of HIV.     

In this case, due consideration has been given to the Veteran's statements.  To the extent that he maintains that his currently diagnosed trigger fingers of the right 3rd and left 4th fingers, hyperhidrosis, and/or locking of fingers are related to his period of active military service or, in the alternative, to his service-connected disability of HIV, the Board notes that as a layperson, the Veteran has not been shown to possess the training or credential needed to render a competent opinion as to medical causation in this case.  See Jandreau, supra., (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between his trigger fingers of the right 3rd and left 4th fingers, hyperhidrosis, and/or locking of fingers, and his period of active service or his service-connected disability of HIV.  In regard to the Veteran's claim on a direct basis, the Board notes that it does not consider the Veteran's account of an in-service frostbite injury to the hands to be credible.  Thus, any statement from the Veteran alleging that his currently diagnosed trigger fingers of the right 3rd and left 4th fingers, hyperhidrosis, and/or locking of fingers are related to such an in-service event is not probative evidence.  In addition, the Board notes that the Veteran is certainly competent to testify as to symptoms such as locking of fingers.  However, he has never made a specific claim that he had locking of fingers during service and continued to experience such symptomatology after his discharge.      

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for arthritis of both hands, to include as secondary to service-connected disability of HIV.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




III.  Increased Rating Claim

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) codified in 38 C.F.R. Part 4 (2011), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with the impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Where entitlement to compensation has already been established and an increase in the severity of the disability is at issue, as in this case, "the relevant temporal focus. . . . is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the Court has recognized that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms what would warrant different ratings."  Hart, supra, at 509.

In a private medical statement from Dr. P.G., dated in April 2002, Dr. G. stated that he had treated the Veteran for HIV infection since March 1996.  At that time, the Veteran's CD4 count was below 200.  

In an August 2003 rating action, the RO granted service connection for disability of HIV.  At that time, the RO assigned a 10 percent disability rating under Diagnostic Code 6351, effective from November 23, 2001, for the Veteran's service-connected disability of HIV.  

In a private medical statement from D.C., M.D., dated in April 2004, Dr. C. indicated that he had treated the Veteran for HIV since November 1995.  According to Dr. C., at present, the Veteran was taking antiretroviral medication in an attempt to control his HIV and had been having good success in that endeavor.  For the last year, the Veteran had an undectable viral load.  The side effects of the medications including nausea, vomiting, and chronic diarrhea.  

Pursuant to a June 2005 Board decision, the RO, in a July 2005 rating action, increased the rating for the service-connected disability of HIV from 10 percent to 30 percent disabling, effective from November 23, 2001.  

In August 2006, the Veteran requested that his service- connected disability of HIV be reevaluated for a higher rating.

In a September 2006 private medical record, it was noted that the Veteran sought treatment for an unrelated disorder.  At that time, the Veteran stated that he had chronic diarrhea which he attributed to his HIV medications.  The Veteran denied any weight loss.  

In December 2006, the Veteran underwent a VA examination.  At that time, the examiner stated that the Veteran had complaints of rectal bleeding, diarrhea, and chronic fatigue due to his HIV.  The Veteran was taking antiretroviral medications to treat his HIV.  In regard to whether the Veteran had weight loss, the examiner noted "occasional."  The Veteran had loss of appetite and severe diarrhea.  According to the examiner, the Veteran's CD4 (T-Cell) count was not below 200.  The examiner noted that the Veteran was not currently employed.  In an addendum to the report, dated in January 2007, the examiner stated that the Veteran did not meet the CDC definition of AIDS because his CD-4 count was not below 200.  

In a letter from the Social Security Administration (SSA), dated in December 2008, the Veteran was notified that partly due to his disability of HIV, he had been granted SSA disability benefits.  The records in connection with the SSA decision to award the Veteran benefits have been included in the claims file.

A VA examination was conducted in January 2010.  At that time, the Veteran stated that he had poor appetite and had lost 10 pounds in the last month.  According to the Veteran, he drank Ensure to keep his weight up.  The Veteran also indicated that he had chronic diarrhea, vomiting, skin rashes, nausea, recurrent night sweats, and extreme fatigue and malaise.  He was taking antiretroviral therapy to treat his HIV.  The Veteran reported that he retired from the United States Postal Service in 2006 due to his disability of HIV.  The diagnosis was HIV.  The examiner noted that the Veteran did not meet the CDC definition of AIDS.  According to the examiner, the Veteran's T4 count had not been below 200 in the past.   

HIV-related illnesses are evaluated under Diagnostic Code 6351 which provides a zero percent disability rating when HIV infection is asymptomatic, following initial diagnosis, with or without lymphadenopathy or decreased T4 cell count.  A 10 percent rating is warranted following development of definite medical symptoms, T4 cell count of 200 or more and less than 500, and on approved medication(s); or with evidence of depression or memory loss with employment limitations.  A 30 percent rating is appropriate where there is recurrent constitutional symptoms, intermittent diarrhea, and requires approved medication(s); or minimum rating with T4 cell count less than 200, or hairy cell leukoplakia, or oral candidiasis.  A 60 percent rating is warranted when there are refractory constitutional symptoms, diarrhea, and pathological weight loss; or the minimum rating following development of AIDS-related opportunistic infection or neoplasm.  A 100 percent rating is warranted for AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; or an HIV-related illness with debility and progressive weight loss, without remission, or few or brief remissions. Note (2) states that psychiatric or central nervous system manifestations, opportunistic infections, and neoplasms may be rated separately under appropriate codes if higher overall evaluation results, but not in combinations with percentages otherwise assignable above.  38 C.F.R. § 4.88b.



In this case, there is a preponderance of evidence against the Veteran's claim for a rating in excess of 30 percent for disability of HIV.  In this regard, the Board notes that in order to meet the criteria for the next higher rating of 60 percent for HIV, the evidence must show refractory constitutional symptoms, diarrhea, and pathological weight loss; or show that the Veteran has developed an AIDS-related opportunistic infection or neoplasm.  See 38 C.F.R. § 4.88b, Diagnostic Code 6351.  The Board observes that "refractory" is defined as "not responsive to treatment."  Webster's II New Collegiate Dictionary 932 (1995).  In this case, the evidence of record shows that the Veteran takes antiretroviral medications to treat his HIV and that he has been responsive to treatment.  In addition, although in his most recent VA examination in January 2010, he noted that he had recently lost 10 pounds, the evidence does not show pathological weight loss.  In his December 2006 VA examination, the Veteran noted only occasional weight loss.  To the extent the Veteran's weight has fluctuated over the years, the evidence does not show this to be attributable to his HIV.  Thus, although the Veteran has chronic diarrhea, the evidence of record does not show he has refractory constitutional symptoms with pathological weight loss.  Furthermore, the evidence clearly shows that the Veteran has not developed any AIDS-related opportunistic infection or neoplasm.  As such, a higher rating of 60 percent is not warranted.  

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as observation and experience of diarrhea and weight loss.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Barr v. Nicholson, 21 Vet. App. 303 (2007).  But even accepting the competency of these lay statements, the objective medical findings do not show that he experiences all of symptoms required for a higher rating; thus there is no basis to also find his lay testimony credible in this other important respect.   See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Extraschedular Consideration

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The manifestations of the Veteran's disability of HIV cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The Board finds that the rating criteria adequately account for the symptomatology associated with the Veteran's disability of HIV for the entire period of time during the pendency of this appeal and that the symptomatology and level of social and industrial impairment associated therewith are contemplated in the pertinent rating criteria.  Thus, the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for consideration of an extraschedular rating is, therefore, not warranted.





ORDER

Entitlement to service connection for arthritis of both hands, to include as secondary to service-connected disability of HIV, is denied.  

Entitlement to an evaluation in excess of 30 percent for disability of HIV is denied.  







____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


